UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14CINFORMATION Information Statement Pursuant to Section 14(c) of the SecuritiesExchange Actof 1934 Check the appropriate box: ☒ Preliminary Information Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ☐ Definitive Information Statement EAST SHORE DISTRIBUTORS, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below perRules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant toExchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided byRule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 EAST SHORE DISTRIBUTORS, INC. 8335 Sunset Boulevard, Suite #238 West Hollywood, CA 90069 NOTICE OF ACTION TAKEN BY WRITTEN CONSENT OF OUR MAJORITY STOCKHOLDER Dear Stockholders: We are writing to advise you that our Board of Directors and the holders of a majority of our outstanding common stock have approved: • an amendment to our Articles of Incorporation to change the name of the Company to “Crimson Forest Entertainment Group Inc.”; and • an amendment to our Articles of Incorporation to increase our authorized common stock from 100,000,000 to 500,000,000 shares. This action was approved on March 10, 2014 by our Board of Directors. Further, this action was approved by a majority of our stockholders by written consent in lieu of a special meeting effective March 10, 2014 in accordance with the relevant sections of our bylaws and the Nevada Revised Statutes. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you.The accompanying Information Statement is furnished only to inform stockholders of the action taken by written consent described above before they take effect in accordance with Rule 14c-2, promulgated under the Securities Exchange Act of 1934, as amended.The Information Statement is first being mailed to you on or about March [●], 2014. The Information Statement is for information purposes only and explains the action taken by written consent.Please read the accompanying Information Statement and accompanying exhibits carefully. March [●], 2014 Very truly yours, /s/ Jonathan Lim Jonathan Lim Chief Executive Officer 2 EAST SHORE DISTRIBUTORS, INC. 8335 Sunset Boulevard, Suite #238 West Hollywood, CA 90069 INFORMATION STATEMENT REGARDING ACTION TO BE TAKEN BY WRITTEN CONSENT OF MAJORITY STOCKHOLDERS IN LIEU OF A SPECIAL MEETING We are not asking you for a proxy, and you are requested not to send us a proxy. This Information Statement is being sent by first class mail to all record and beneficial owners of the common stock, $0.0001 par value, of East Shore Distributors, Inc., a Nevada corporation, which we refer to herein as “Company,” “we,” “our,” or “us.”The mailing date of this Information Statement is on or about March [●], 2014.The Information Statement has been filed with the Securities and Exchange Commission (the “SEC”) and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to notify our stockholders of an action we are taking pursuant to written consents of a majority of our stockholders in lieu of a meeting of stockholders. On March 10, 2014, the record date for determining the identity of stockholders who are entitled to receive this Information Statement, we had 39,755,000 shares of common stock issued and outstanding.The common stock constitutes the sole outstanding class of voting securities.Each share of common stock entitles the holder thereof to one vote on all matters submitted to stockholders. NO VOTE OR OTHER CONSENT OF OUR STOCKHOLDERS IS SOLICITED IN CONNECTION WITH THIS INFORMATION STATEMENT.WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. On March 10, 2014 our Board of Directors approved: • an amendment to our Articles of Incorporation to change the name of the Company to “Crimson Forest Entertainment Group Inc.”; and • an amendment to our Articles of Incorporation to increase our authorized common stock from 100,000,000 to 500,000,000 shares. On March 10, 2014, a single stockholder who beneficially owns 36,000,000 shares in the aggregate, or approximately 90.55% of our issued and outstanding common stock, consented in writing to the above actions in accordance with our bylaws and the Nevada Revised Statutes. The elimination of the need for a meeting of stockholders to approve this action is made possible by Section 78.320 of the Nevada Revised Statutes, which provides that any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if, before or after the action, a written consent thereto is signed by stockholders holding at least a majority of the voting power. In order to eliminate the costs involved in holding a special meeting, our Board of Directors voted to utilize the written consent of the holders of a majority in interest of our voting securities. In the ordinary course, future issuances of shares, up to the authorized number of shares provided for in our Articles of Incorporation, will not require the approval of our stockholders under Nevada law. 3 The entire cost of furnishing this Information Statement will be borne by us. We will request brokerage houses, nominees, custodians, fiduciaries, and other like parties to forward this Information Statement to the beneficial owners of our voting securities held of record by them, and we will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. FORWARD-LOOKING INFORMATION This Information Statement and other reports that we file with the SEC contain certain forward-looking statements relating to future events performance.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expect,” “intend,” “plan,” “anticipate,” “believe, ” “estimate,” “predict,” “potential,” “continue,” or similar terms, variations of such terms or the negative of such terms.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including those risks discussed elsewhere herein.Although forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment, actual results could differ materially from those anticipated in such statements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. OUTSTANDING VOTING SECURITIES AND CONSENTING STOCKHOLDERS As of the date of the consent by the majority stockholder on March 10, 2014, we had issued and outstanding 39,755,000 shares of common stock and had not issued any preferred stock.Each share of common stock is entitled to one vote on matters submitted for stockholder approval. On March 10, 2014, a single majority holder of 36,000,000 shares (or approximately 90.55% of the shares of common stock then outstanding) by the name of Samcorp Capital Corporation, a Western Samoan corporation, approved the foregoing actions. The board of directors and the above-named majority stockholder executed and delivered a joint written consent approving such actions.Because the actions were approved by a stockholder holding a majority of our outstanding shares, no proxies are being solicited with this Information Statement. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information as of March 10, 2014 with respect to the beneficial ownership of our common stock: •each stockholder believed to be the beneficial owner of more than 5% of our common stock; •by each of our directors and executive officers; and •all of our directors and executive officers as a group. Beneficial ownership is determined in accordance with the rules of the SEC.A person is deemed to be the beneficial owner of securities that can be acquired by such a person within 60 days from March 10, 2014, upon exercise of options, warrants, or convertible securities. Each beneficial owner’s percentage ownership is determined by assuming that options, warrants, and convertible securities that are held by such a person (but not those held by any other person) and are exercisable within 60 days from that date have been exercised. 4 Unless otherwise indicated, the persons and entities named in the table have sole voting and sole investment power with respect to the shares set forth opposite the stockholder’s name. The percentage of class beneficially owned set forth below is based on 39,755,000 shares of common stock outstanding on March 10, 2014. Title of Class Name and Address Of Beneficial Owners Amount and Nature Of Beneficial Ownership Percent Of Class (1) Common Stock Samcorp Capital Corporation (2) % Common Stock All officers and directors as a group (3 persons) 0 % The number of outstanding shares of common stock of the Company for purposes of calculating the percentages is 39,755,000. The business address of Samcorp Capital Corporation is 278 Ocean Drive, #08-23 The Coast, Sentosa Cove, Singapore. The individual person who has the power to vote and/or dispose of their securities is Mr. Anthony Lim. DISSENTERS’ RIGHTS There is no provision in the Nevada Revised Statutes or in our Articles of Incorporation or By-laws, providing our shareholders with dissenters' rights of appraisal to demand payment in cash for their shares of common stock in connection with the implementation of any of the actions described in this Information Statement. DELIVERY OF DOCUMENTS TO SECURITY HOLDERS SHARING AN ADDRESS Only one Information Statement will be delivered to multiple stockholders sharing an address, unless contrary instructions are received from one or more of such stockholders. Upon receipt of a written request at the address noted above, the Company will deliver a single copy of this Information Statement and future stockholders communication documents to any stockholders sharing an address to which multiple copies are now delivered. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly, and current reports and other information with the SEC that contain additional information about the company. You can inspect and copy these materials at the public reference facilities of the SEC’s office located at treet, NE, Washington, D.C. 20549 and on its web site at http://www.sec.gov . You may also obtain copies of the documents at prescribed rates by writing to the Public Reference Section. Those persons in the United States may also call 1-202-551-8090 for further information. 5 EXHIBIT A AMENDMENT TO ARTICLES OF INCORPORATION 1.
